Case 1:19-cv-03820-PGG Document 49 Filed 02/04/20 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

DURACELL U.S. OPERATIONS, INC., a

Delaware corporation,
Case No: 19-cv-3820

Plaintiff,

Vv.

limited liability company, MY IMPORT USA
INC., a New Jersey corporation, MANSUR
MAQSUDI (a/k/a MANSUR MAQ), an
individual, JIAN YANG ZHANG (a/k/a

)

)

)

)

)

MY IMPORTS USA LLC, a New Jersey )
)

)

KEVIN ZHANG), an individual, )
)

)

Defendants.

NOTICE OF SETTLEMENT AND MOTION FOR ENTRY OF CONSENT JUDGMENT
AGAINST DEFENDANTS MY IMPORT USA INC, AND JIAN YANG ZHANG A/K/A
KEVIN ZHANG

Plaintiff Duracell U.S, Operations, Inc. (“Duracell”), by its attorney, Robert N. Phillips,
and Defendants MY Import USA Inc. and Jian Yang Zhang a/k/a Kevin Zhang (collectively, the
“Settling Defendants”), through their attorney, Michael V. Cibella, hereby notify the Court of
their settlement of this action and respectfully move this Court to enter a Consent Judgment as
follows:

l, This motion for entry of a Consent Judgment represents part of Duracell and the
Settling Defendants’ amicable settlernent of this action, and shall not be considered an admission
of fault or liability by any Party.

2. Except for the injunctive relief provided by the Consent Judgment, and subject to
entry of the Consent Judgment, Duracell agrees to dismiss with prejudice all other claims in this
action against the Settling Defendants,

3. For purposes of the Consent Judgment, the term “Unauthorized Duracell

 
Case 1:19-cv-03820-PGG Document 49 Filed 02/04/20 Page 2 of 6

Batteries” shall include: (a) all bulk-packaged Duracell-branded batteries, mcluding but not
limited to, OEM batteries labeled with “Original Equipment Accessory,” “Not for Retail Sale,”
and/or other similar indicia, and batteries intended for industrial and professional use, labeled
with “Not for Retail Trade,” “Professional,” “Industrial,” “PROCELL,” and/or similar indicia;
(b) Duracell-branded batteries intended for sale only in foreign markets (indicated by a foreign
manufacturing location, a lack of United States customer service contact information on product
packaging, the presence of an image of a bunny, rabbit, or bear on product packaging, and/or
other similar indicia); and (c) any Duracell-branded batteries that have been repackaged or are
otherwise being sold in any manner outside of their original retail packaging.

4, The Settling Defendants and their partners, officers, agents, servants, employees,
owners, representatives and all other persons, firms or corporations in active concert or
participation with the Settling Defendants, shall immediately cease and permanently refrain from
importing, acquiring, purchasing, offering for sale, or selling Unauthorized Duracell Batteries.

5. This Consent Judgment shall be enforceable upon entry. Duracell and the Settling
Defendants hereby waive findings of fact, conclusions of law, a statement of decision and any
right to set aside the Consent Judgment, appeal therefrom, seek a new trial, or otherwise contest

the validity of the Consent Judgment.

 
Case 1:19-cv-03820-PGG Document 49 Filed 02/04/20 Page 3 of 6

6. This Court shall retain jurisdiction to enforce the terms of the Parties’ settlement

agreement, and the Consent Judgment in the form submitted herewith.

Dated: February 4, 2020

{s/f Robert N. Phillips

Peter D. Raymond

Robert N. Phillips (Admitted Pro Hac Vice)
REED SMITH LLP

599 Lexington Avenue

New York, New York 10022

Telephone: (212) 521-5400

Facsimile: (212) 521-5450
Email:praymond@reedsmith.com
Email:robphillips@reedsmith.com

Attorneys for Plaintiff
DURACELL US OPERATIONS, INC.

Dated: February 4, 2020

/s/ Michael V. Cibella

Michael V. Cibella
LAW OFFICES
CIBELLA, LLC
546 Fifth Avenue, 6" Floor
New York, NY 10036
Telephone: (212) 818-1880
Facsimile: (212) 750-8297
Email: mvc@cibellalaw.com

OF MICHAEL  V.

Attorneys for Defendants
MY IMPORT USA INC. and JIAN YANG
ZHANG a/k/a KEVIN ZHANG

 
Case 1:19-cv-03820-PGG Document 49 Filed 02/04/20 Page 4 of 6

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

DURACELL U.S. OPERATIONS, INC,, a

Delaware corporation,
Case No: 19-cv-3820

Plaintiff,

¥.

limited liability company, MY IMPORT USA
INC., a New Jersey corporation, MANSUR
MAQSUDI (a/k/a MANSUR MAQ), an
individual, JAN YANG ZHANG (a/k/a

)

)

)

}

}

MY IMPORTS USA LLC, a New Jersey )
)

}

KEVIN ZHANG), an individual, )
)

)

Defendants.

jee CONSENT JUDGMENT AGAINST DEFENDANTS MY IMPORT USA
INC. AND JIAN YANG ZHANG A/K/A KEVIN ZHANG

 

Plaintiff, Duracell U.S. Operations, Inc. (“Duracell”), and: Defendants My Import USA
Inc. and Jian Yang Zhang a/k/a Kevin Zhang (collectively, the “Settling Defendants”), reached a
compromise and an agreement to settle this action through the Settlement Agreement and Mutual
Release, effective January 28, 2020 (the “Agreement”’). It is stipulated, agreed and
acknowledged by Duracell and the Settling Defendants that neither the Agreement nor this
Consent Judgment is an admission of liability by any party for any matter under the terms of the
Agreement, and that the parties have consented to the form and substance of the following order.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, pursuant to the stipulation
and consent of the parties, that all claims against the Settling Defendants are hereby dismissed
with prejudice, subject to:

1, All of Duraceli’s claims against the remaining defendants, MY Imports USA LLC
and Mansur Maqsudi a/k/a Mansur Maq, remain in this action; none are affected by the Consent

Judgment.

 
Case 1:19-cv-03820-PGG Document 49 Filed 02/04/20 Page 5 of 6

2, For purposes of this Consent Judgment, the term “Unauthorized Duracell
Batteries” shall include: (a) all bulk-packaged Duracell-branded batteries, including but not
limited to, OEM batteries labeled with “Original Equipment Accessory,” “Not for Retail Sale,”
and/or other similar indicia, and batteries intended for industrial and professional use, labeled
with “Not for Retail Trade,” “Professional,” “Industrial,” “PROCELL,” and/or similar indicia;
(b) Duracell-branded batteries intended for sale only in foreign markets (indicated by a foreign
manufacturing location, a lack of United States customer service contact information on product
packaging, the presence of an image of a bunny, rabbit, or bear on product packaging, and/or
other similar indicia); and (c) any Duracell-branded batteries that have been repackaged or are
otherwise being sold in any manner outside of their original retail packaging.

3. The Settling Defendants and their partners, officers, agents, servants, employees,
owners, representatives and all other persons, firms or corporations in active concert or
participation with the Settling Defendants, shall immediately cease and permanently refrain from
importing, acquiring, purchasing, offering for sale, or selling Unauthorized Duracell Batteries.

4, This Consent Judgment shall be enforceable upon entry. Duracell and the Settling
Defendants hereby waive findings of fact, conclusions of law, a statement of decision and any
right to set aside this Consent Judgment, appeal therefrom, seek a new trial, or otherwise contest

the validity of this Consent Judgment.

 
Case 1:19-cv-03820-PGG Document 49 Filed 02/04/20 Page 6 of 6

5. This Court shall retain jurisdiction to enforce the terms of the Parties’ Agreement,

and this Consent Judgment.

IT IS SO ORDERED.

SIGNED and ENTERED this lotr day of feta 3020.
Foc) D And

PAUL G. GARDEPHE, U'S,D.J.

 

SEEN AND AGREED:

Dated: February 4, 2020

és/ Robert N, Phillips

Peter D. Raymond

Robert N. Phillips

(Admitted Pro Hae Vice)

REED SMITH LLP

599 Lexington Avenue

New York, New York 10022
Telephone: (212) 521-5400
Facsimile: (212) 521-5450
Email:praymond@reedsmith.com
Email:robphillips@reedsmith.com

Attorneys for Plaintiff

DURACELL US OPERATIONS, INC.

Dated: February 4, 2020

fs/ Michael V. Cibella

Michael V. Cibella

LAW OFFICES OF MICHAEL  V.
CIBELLA, LLC

546 Fifth Avenue, 6" Floor

New York, NY 10036

Telephone: (212) 818-1880

Facsimile: (212) 750-8297

Email: myc@cibellalaw.com

Attorneys for Defendants
MY IMPORT USA INC, and JIAN YANG
ZHANG a/k/a KEVIN ZHANG

 
